Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 12 and 17 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 12 and 17 claim a jaw-bone and gingiva of a patient and should be amended to read “configured to be positioned (claim 12)” and “configured to be located (claim 17)” or equivalent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 17, 20, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 8, the limitation “two handpiece guides” is indefinite. The limitation should be amended to read “the one or more handpiece guides comprises two handpiece guides” to maintain antecedent basis.
Regarding claim 17, “the template guide rails consist of two template guide rails” is indefinite. The limitation should be amended to read “the one or more template guide rails consist of two template guide rails” to maintain antecedent basis.
Regarding claim 20, the limitation “a closed off portion of the lateral opening at the distal end of the template guide rails” should be amended to read “the closed off portion of the lateral opening is at the distal end of the one or more template guide rails” to maintain antecedent basis.
Regarding claim 22, the claim as a whole is indefinite as the handpiece is not claimed as part of the system. The claim should be amended to read “the handpiece jig is configured to be connected…”.
Rearding claim 23, the claim as a whole is indefinite as the handpiece is not claimed as part of the system. The claim should be amended to read “the handpiece jig is configured to be clipped…”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it Claim 14 fails to further limit as it only further limits the use of the system but not the system itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, 11-12, 14, 17, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo (US 2013/0157219).
Regarding claims 1-4, 8-9, 11-12, 14, 17, and 22-23, Lo discloses a dental surgery guide system in FIGS. 1-6 for use with a surgical handpiece for a surgical intervention, the dental surgery guide system comprising: a surgical template (10/50/51) adapted to be secured within the patient’s mouth, the surgical template comprising: an opening (19) that coincides with a surgical axis, to allow passage of a surgical instrument for access to a surgical site; one or more template guide rails (13/14), each template guide rail having its longitudinal axis parallel to and offset from the surgical axis; and a template stop (11), the template stop being fixed relative to the template (12 and 51 fixed relative to one another); a handpiece jig (20) adapted to be secured to the surgical handpiece (40), said handpiece jig comprising: one or more handpiece guides (24/25), each handpiece guide being engageable with a respective template guide rail .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 2013/0157219) in view of Lee (US 2009/0326440).
Regarding claim 10, Lo discloses the claimed invention substantially as claimed as set forth above.
Lo teaches a drill burr but fails to teach wherein the surgical instrument is a piezotome tip.
However, Lee teaches a dental instrument for dental drilling in Figs. 1-2 which is a piezotome tip (14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Lo, by requiring a piezotome tip, as taught by Lee, for the purpose of performing a simple substitution of parts (i.e. the similar drill tip of Lo for the piezotome tip for drilling) to perform the predictable results of drilling a dental oral cavity. See MPEP 2141.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 2013/0157219) in view of Klein (US 2008/0220390).
Regarding claims 5-6, Lo discloses the claimed invention substantially as claimed as set forth above.

Lo fails to teach that (claim 5) the one or more template guide rails comprise a lateral opening along its length which opens into a hollow passage.
However, Klein teaches a tool guide assembly in FIGS.1-17 with a lateral opening 24. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Lo, by requiring that the one or more template guide rails comprise a lateral opening along its length which opens to a hollow passage, as taught by Klein, for the purpose of requiring side access to the hollow passage.
Allowable Subject Matter
Claims 7, 18-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 24 September 2021 have been fully considered but they are not persuasive. 
On pages 7-8, applicant argues the amended limitations as addressed above. Amending the last two lines of claim 1 to read “wherein, during surgical intervention, the entire proximal end of the handpiece guide can slide below the proximal end of the template guide rail” would overcome the current grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        1/10/2022